Citation Nr: 0720618	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-17 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a disability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  

The instant appeal arose from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New Orleans, Louisiana, which denied the veteran's request 
to reopen his claim for service connection for a right knee 
disability.  The Board notes that the veteran's claim 
involving entitlement to service connection for tinnitus, 
which the veteran submitted in August 1968, has not been 
processed by the RO.  As such, although this issue remains 
open, it is not on appeal, and this matter is referred back 
to the RO for development and adjudication.  

The issue of entitlement to service connection for a right 
knee disability (the veteran's reopened claim) is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained by the VA.

2.  Service connection for a right knee disability was denied 
by the RO in a rating decision dated May 2002.

3.  The evidence received subsequent to the May 2002 RO 
rating action includes medical treatment records and written 
statements made by the veteran.  This evidence does raise a 
reasonable possibility of substantiating the veteran's claim 
of service connection for a right knee disability.  




CONCLUSIONS OF LAW

1.  The May 2002 RO decision denying entitlement to service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a right knee 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) became effective in November 2000.  This liberalizing 
legislation is applicable to all claims for VA benefits, to 
include claims to reopen previously denied claims of service 
connection.  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c) (2006).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006)).  The amendments, 
which apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  Special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000, and provide in some circumstances for VA to 
obtain additional service department evidence or medical 
records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2006)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for a right knee disability was received in November 2003, 
these regulatory provisions apply.  The Board observes, 
however, that the VCAA appears to have left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West 2002 & Supp. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for a right knee 
disability, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant in reopening the veteran's 
service-connection claim for a right knee disability, and the 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In February 1999, the veteran submitted a claim to the VA 
asking that service connection be granted for a right knee 
disability.  He contended that while he was in service, he 
injured his knee.  Although he was able to return to full 
duty and he completed his enlistment, the veteran contended 
that the knee condition had blossomed into a chronic right 
knee disability.  Following his claim for benefits, the 
veteran underwent a VA medical examination of the knee in 
March 1999.  Upon completion of that examination, the veteran 
was diagnosed as suffering from osteoarthritis of the right 
knee.  It is noted that the examiner did not comment on 
whether the found disability was related to or caused by the 
problems he had experienced with the knee while he was in 
service.  

The results were sent to the RO, which, in turn, issued a 
decision in May 1999.  The RO found that the veteran's claim 
was not well-grounded because the evidence did not show that 
the condition that the veteran experienced in service was 
permanent or that it produced his current disability.  The 
veteran was notified of the decision but he did not appeal.  
Hence, that decision became final.  

The veteran submitted a claim again with respect to the right 
knee after the VCAA had been enacted in 2000.  The RO 
reopened the veteran's claim and it reviewed all of the 
evidence of record.  Following that review, the RO denied the 
veteran's claim in a rating action issued in May 2002.  In 
denying the claim, the RO wrote:

There is no medical evidence showing 
continuity of treatment for a right knee 
injury from date of discharge until the 
diagnosis of minimal osteoarthritis of 
the right knee in 1999.  The one incident 
in service was acute and transitory and 
no residuals were shown on discharge 
examination.  

	. . . Service connection for 
residuals, right knee injury is denied 
since this condition neither occurred in 
nor was caused by service.

The veteran was notified of the decision, but he did not 
appeal.  Hence, it has been this decision that has become 
final and subject to a reopened claim.  

In November 2003, the veteran requested that his claim be 
reopened.  The veteran submitted additional written 
statements along with VA medical records.  Of note is a 
radiological report from July 2003.  In that report, the 
examiner noted that the veteran appeared to have an "old 
trauma" to the knee, thus adding credence to the veteran's 
assertions that his current knee disability was possibly 
related to an injury he suffered from while in service.  

The veteran's file was reviewed and in May 2004, the RO 
concluded that the veteran had not submitted new and material 
evidence sufficient to reopen his claim.  The veteran was 
notified and he has appealed to the Board for review. 

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
this disorder may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996). However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, a May 2002 rating decision denied the 
veteran's claim seeking entitlement to service connection for 
a right knee disability.  The basis for that denial was that 
the medical evidence did not indicate that the veteran now 
suffered from a right knee disability that was related to any 
injury the veteran may have experienced while he was in 
service.  The veteran was notified of that decision but he 
did not perfect his appeal; hence, they became final. 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

When the RO denied service connection, it based its decision 
on the veteran's service medical records, the veteran's 
application for benefits, and a VA medical examination of the 
veteran.  Since then, the veteran has submitted written 
statements and he has proffered VA medical treatment records. 

This evidence is new.  It was not of record prior to May 
2002.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran has some type of right knee 
disability that is the result of "old" trauma - possibly 
trauma that occurred during the veteran's military service.  
Hence, it is the conclusion of the Board that this evidence 
is material because it does relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for a right knee disability is 
reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2006).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the veteran now has a 
right knee disability that is medical related to the 
manifestations he suffered therefrom while he was in service.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disability.  To this extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for a 
right knee disability, the VA has a duty to develop the 
veteran's claim prior to the issuance of a decision on the 
merits of the claim.  That is, the VA has a duty to obtain a 
medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006). In this 
instance, a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
orthopedic treatment records of the right knee so that the 
disability evaluation will be a fully informed one should be 
accomplished in regards to the appellant's claim for service 
connection for a right knee disability.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2004 for a right knee 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2006).

2.  The AMC/RO should arrange for an 
examination of the right knee by an 
orthopedist.  The purpose of this 
examination is to ascertain the etiology 
of the veteran's right knee disability.  
The claims folder, including any 
documents obtained as a result of this 
Remand, should be made available to the 
examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of the 
right knee disability (including 
arthritis).  The examiner is asked to 
state whether it is at least as likely as 
not that any such disorder is related to 
any in-service disease or injury or to 
his service in general.  The examiner is 
further asked to comment on the VA 
radiological report of July 2003 which 
found that the veteran had suffered an 
old trauma to the right knee which could 
possibly be related to the current 
findings surrounding the knee.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a right knee disability.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


